 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael M. Schaefer, an Individual Proprietor andInternational Union of Operating Engineers,Local 66, A, B, C, D and R, AFL-CIO. Case6-CA- 11026April 22, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 22, 1979, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding' finding, inter alia, thatRespondent had violated Section 8(a)(3) and (1) ofthe National Labor Relations Act, as amended, bydiscriminatorily laying off or discharging employ-ees Richard Bumgardner, Philip Drinkwater, Ray-mond Glesk, Michael Kerfonta, Jeffrey Long, andJohn Struniak. The Board ordered that Respondentreinstate Kerfonta and Long2and make whole allthe discriminatees for any loss of earnings sufferedby reason of the discrimination against them.Thereafter, the Acting Regional Director forRegion 6 issued and served on the parties a back-pay specification and notice of hearing on June 4,1980.3 Respondent subsequently filed an answer onJune 26, in which it denied certain allegations ofthe specification. On October 20 and 21, a hearingwas held before Administrative Law Judge RobertCohn for the purpose of determining the amountsof money due under the backpay specification. OnAugust 21, 1981, Administrative Law Judge Cohnissued the attached Supplemental Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,4and conclusions of the Adminis-'246 NLRB 181. Chairman Van de Water and Member Hunter notethat they were not on the Board at the time the initial Decision andOrder issued and that their participation at this stage of the proceedingsis for institutional reasons.' Respondent previously had recalled the other discriminatees.All dates are in 1980 unless otherwise indicated.4 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.261 NLRB No. 42trative Law Judge and to adopt his recommendedOrder. 5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Michael M.Schaefer, an Individual Proprietor, West Elizabeth,Pennsylvania, his agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.' The Administrative Law Judge found, and we agree, that the back-pay specification sets forth the proper amount of backpay owed to thediscriminatees. In his recommended Order, however, the AdministrativeLaw Judge directed that such amounts should be diminished by any pay-ments that Respondent made to certain discriminatees as part of the pur-ported informal settlement agreement entered into before the backpayhearing herein. We find merit in the General Counsel's limited exceptionsto this recommendation since a review of the backpay specification dis-closes that the computations already reflect deductions of the amountspreviously paid by Respondent. Accordingly, we find that the sums setforth in the backpay specification and in the Administrative Law Judge'srecommended Order are correct as stated.Chairman Van de Water joins in affirming the Administrative LawJudge in striking a portion of Respondent's answer for lack of specificitybecause no other matters of fact were in dispute and Respondent has hada hearing herein.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: On Octo-ber 22, 1979, the National Labor Relations Board issuedits Decision and Order in the above-captioned proceed-ing. The Board ordered, inter alia, that Respondentmake whole six named employees for any loss of earn-ings they may have suffered due to the discriminationpracticed against them.2The record herein reflects that,initially, Respondent and Board representatives wereunable to agree on the amount of backpay due the sixdiscriminatees. Whereupon, on June 4, 1980, the actingRegional Director for Region 6 issued a backpay specifi-cation and notice of hearing in the matter. Having re-ceived an order extending the time for filing an answer,Respondent, on June 26, 1980, duly filed its answer tosaid backpay specification.The matter was heard before me in Pittsburgh, Penn-sylvania, on October 20-21, 1980, with all parties repre-sented. As a consequence of certain admissions made byRespondent in his answer to the backpay specification, assupplemented by certain admissions made by counsel forRespondent at the hearing, the number of issues remain-ing to be resolved were substantially reduced. Those re-maining to be considered are whether Respondent isliable for any backpay at all in view of its contention'246 NLRB 181.2 The named employees are Richard G. Bumgardner, Philip Drink-water, Raymond A. Glesk, Jeffrey L. Long, Michael R. Kerfonta, andJohn G. Struniak.272 MICHAEL M. SCHAEFERthat such sums were waived by virtue of certain conducton the part of the Charging Party Union and/or certainof the discriminatees which Respondent contends consti-tuted a waiver of any backpay. Respondent further con-tends that the formula utilized by the General Counselfor computing gross backpay was not accurate. Finally,Respondent argues that the net backpay due to discri-minatee Long should not be allowed because of willfulidleness on the part of Long during the backpay period.3After the close of the hearing, counsel for the GeneralCounsel and counsel for Respondent filed helpful post-hearing briefs which have been duly considered. Subse-quently, Respondent sought to file a reply brief. Counselfor the General Counsel moved to strike such reply briefon the grounds that such briefs are not provided forunder the Board's Rules and Regulations, and thereforemust be rejected by an administrative law judge. I agreewith the position taken by counsel for the General Coun-sel, and therefore grant her motion to strike. No consid-eration was given to the said reply brief in the considera-tion of this case.A. The Waiver IssueAt the hearing, counsel for the General Counselmoved to strike paragraph 9 of Respondent's answer tothe specification. In substance, the answer contendedthat the Charging Party waived payment of net backpayto each discriminatee in consideration for Respondent'sentering into the collective-bargaining agreement whichwas subsequently agreed upon between Respondent andthe Charging Party. Further, Respondent contended thateach discriminatee except for Glesk and Struniak waivedreceipt of net backpay by accepting a certain sum ofmoney in settlement of such discriminatee's claim in thiscase.At the outset, counsel for the General Counsel con-tends that the issue of the Union's withdrawal of thecharges in this case as a consequence of Respondent'soffer of better wage rates and other working conditions,which allegedly constituted a waiver of the backpay dueto the discriminatees herein, was raised and ruled uponby the Administrative Law Judge in the original pro-ceeding. It does appear that the issue was raised by Re-spondent to the Administrative Law Judge in the origi-nal proceeding, but the Administrative Law Judge didnot deem it necessary to make a finding on the issue be-cause, as he stated:...assuming, arguendo, that such a commitmentwas made, that sort of agreement does not detractfrom the power of the Board to exercise its "lawfuldiscretion to determine whether a proceeding, whenonce instituted, may be abandoned. Such discretionto dismiss charges will be exercised only when theunfair labor practices are substantially remedied andwhen, in the Board's considered judgment, such dis-missal would effectuate the policies of the Act."4' Respondent does not dispute the interim earnings figures on the partof the remaining discriminatees.'246 NLRB at 190.The Board did not see fit to upset or reverse the fore-going language of the Administrative Law Judge; ac-cordingly, I deem myself bound by the prior ruling asthe law of the case.A similar ruling is made with respect to Respondent'scontention that four of the discriminatees accepted lessersums in settlement of the claims, made on their behalf inthe instant case. It is well settled that an individual maynot waive, bargain away, or compromise any backpaywhich might be due him (or her) since it is not a privateright which attaches to the discriminatee, but is, indeed,a public right which only the Board or the Regional Di-rector may settle.Accordingly, based upon the foregoing, I grantedcounsel for the General Counsel's motion to strike para-graph 9 of Respondent's answer to the specification, andadhere to that ruling in my Decision today.B. The Backpay Formula IssueThe specification alleges a formula for computing thegross backpay due each of the discriminatees namedabove. Such formula is a familiar one in which it is at-tempted to compute as nearly as possible the number ofhours which would have been worked by each discri-minatee during the backpay period based upon the aver-age number of hours worked by each discriminateeduring each week of the 6-month period preceding theirdischarge. Included in the average weekly adjustedhours of each discriminatee is an amount for overtimehours which was converted to its straight time equiva-lent and holiday pay. Respondent's answer denies the al-legation "as stated," and affirmatively alleges a lessernumber of hours per week which the discriminateeswould have worked during the backpay period. Howev-er, Respondent's answer does not set forth any formula itutilized to arrive at such figures.At the hearing, counsel for the General Counselmoved to strike so much of Respondent's answer whichset forth the conclusionary figures which purportedly re-flected the average weekly adjusted hours for each ofthe discriminatees during the backpay period. Thismotion was based upon lack of specificity required underSection 102.54 of the Board's Rules and Regulations,particularly subsections (b) and (c) of that section.5' The following is the specific language of those subsections:Section 102.54 Answer to specification ...(b) Contents of the answer to specification.-The answer to the spec-ification shall be in writing, the original being signed and sworn toby the respondent or by a duly authorized agent with appropriatepower of attorney affixed, and shall contain the post office addressof the respondent. The respondent shall specifically admit, deny, orexplain each and every allegation of the specification, unless the re-spondent is without knowledge, in which case the respondent shallso state, such statement operating as a denial. Denials shall fairlymeet the substance of the allegations of the specification denied.When a respondent intends to deny only a part of an allegation, therespondent shall specify so much of it as is true and shall deny onlythe remainder. As to all matters within the knowledge of the respondent,including but not limited to the various factors entering into the compu-tation of gross backpay. a general denial shall not suffice. As to suchContinued273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, I denied the motion of the GeneralCounsel based upon several factors which I consideredimportant and significant in the circumstances of thiscase: (1) the failure of counsel for the General Counselprior to the day of the hearing to notify counsel for Re-spondent of her intent to make such a motion and toclarify the issue in view of the time which had elapsedbetween the filing of the answer and the day of the hear-ing; (2) the possible unjust enrichment of the discrimina-tees based solely upon a technicality of pleading; and (3)the representation by counsel for Respondent at the hear-ing that, on the Friday preceding the hearing, there wasa conference between representatives of the GeneralCounsel and representatives of Respondent in which thepositions of each party were explored and that, basedupon such conference, Respondent was "ready to stipu-late without any testimony, exactly what the hours are."6In her brief, counsel for the General Counsel againurges the Administrative Law Judge to reconsider hisruling and to grant her motion in the light of the specificrequirements set forth in Section 102.54(b) and (c). I aminclined to so reconsider my ruling at the hearing in thelight of a recent decision by the Board on September 30,1980, in Standard Materials, Inc., 252 NLRB 679. In thatcase, as in the case at bar, the General Counsel moved tostrike certain of the allegations in the respondent'sanswer to the backpay specification based upon the factthat the respondent only generally denied various allega-tions of the specification without setting forth alternativeformulas or figures for any of the backpay computations.The Board granted the motion of the General Counsel inthat case, stating as follows:The Respondent in its answer and amended answergenerally denied various of the allegations of thebackpay computations, including, inter alia, vacationpay, overtime, backpay periods, the rates of pay thediscriminatees received at the time they were un-lawfully discharged, the rate of pay each of themwould have received during the backpay period,and the gross backpay due each discriminatee. Sincethis data is within the Respondent's knowledge, itsfailure to set forth fully its position as to the appli-matters, if the respondent disputes either the accuracy of the figures inthe specification or the premises on which they are based, he shall spe-cifically state the basis for his disagreement, setting forth in detail hisposition as to the applicable premises and furnishing the appropriate sup-porting figures(c) Effect of failure to answer or to plead specifically and in detailto the specification.-If the respondent fails to file any answer to thespecification within the time prescribed by this section, the Boardmay, either with or without taking evidence in support of the allega-tions of the specification and without notice to the respondent, findthe specification to be true and enter such order as may be appropri-ate. If the respondent files an answer to the specification but fails todeny any allegation of the specification in the manner required bysubsection (b) of this section, and the failure so to deny is not ade-quately explained, such allegation shall be deemed to be admitted tobe true, and may be so found by the Board without the taking ofevidence supporting such allegation, and the respondent shall be pre-cluded from introducing any evidence controverting said allegation.[Emphasis supplied.]6 However, in response, counsel for the General Counsel stated thatRespondent offered no information concerning a method used to calcu-late the hours worked by the discriminatees.cable premises or to furnish appropriate supportingfigures is contrary to the specificity requirements ofSection 102.54(b) of the Board's Rules and Regula-tions. Accordingly, we strike the Respondent'sanswer and amended answer to those allegations ofthe backpay specification and, accordingly, deemsuch allegations to be admitted as true.Based upon all of the foregoing, I hereby reverse myruling at the hearing respecting the allegations of para-graph 3 of the specification and strike the figures setforth by Respondent in paragraph 3 of its answer to thebackpay specification. I further find the formula utilizedby the Regional Director for the computation of grossbackpay to be a reasonable and traditional one in cases ofthis kind, and therefore appropriate for the computationof gross backpay for the discriminatees in this case.C. The Net Backpay Due Discriminatee Jeffrey LongAs set forth above, Respondent at the hearing agreedwith the Board's representatives respecting the interimearnings of all of the discriminatees except that of Long,who it felt did not make an adequate and reasonablesearch for desirable new employment during the backpayperiod. We come now to a consideration of the evidencebearing upon this issue.The backpay period of discriminatee Jeffrey Longbegins on December 19, 1977, when he was terminatedand ends on November 17, 1979, when Long acceptedRespondent's offer of reinstatement. With respect to hissearch for new employment, the record shows that Longimmediately filed an application with the state unemploy-ment office and continued to make weekly filings fromthat time until December 16, 1978. However, no employ-ment of Long resulted from his applications with the un-employment office. He received only one referral by thatoffice, but did not secure the job.In addition to unemployment filings, Long also put inapplications at three grocery stores during this period,but was not successful in securing employment at any ofthese businesses. Indeed, his only work during the firstpart of the backpay period was working for a friend,Sharpetta, who owned and operated a one-man businesscalled WOW (Wash on Wheels). Long testified that heworked off loans of approximately $800 which Sharpettahad made to him.The record reflects that Long finally secured steadyemployment in the third quarter of 1978 when he com-menced working for two of the companies owned byWilliam Fiore.' The evidence shows that he workedsteadily for these companies during the latter part of1978 and into the fourth quarter of 1979 when he waslaid off. He then received and accepted an offer fromRespondent and returned to work for Respondent on orabout November 17, 1979.At the hearing, Respondent sought to prove that Longhad failed to secure work and/or failed to work up to his7 252 NLRB at 680; see also 3 States Trucking. Inc., et aL, 252 NLRB1088 (1980).8 The names of the companies are Diamond Excavating and Hauling,Inc., and Bill's Trucking, Inc.274 MICHAEL M. SCHAEFERfull capability because of a "drinking problem." Long ac-knowledged that he had received medical attention be-cause of a stomach ulcer, and that he did have a "drink-ing problem" for a period of time during the backpayperiod. However, he denied that such "problem" result-ed in any loss of work, and I conclude that Respondentfailed to establish by substantial evidence that Longfailed to secure suitable alternate employment or losttime at his interim employment because of such problem.In sum, I conclude and therefore find that Respondentin this case did not sustain its burden of proving the af-firmative defense alleged; to wit, that Long willfully in-curred loss of employment or neglected to make reason-able efforts to find interim work.' Indeed, it appears thatdiscriminatee Long, in the instant case, made a more dili-gent effort to secure and retain employment than the dis-criminatee (Longest) in Cornwell Company, Inc., 171NLRB 342 (1968), in which the Board sustained thebackpay award.'Based upon all of the foregoing, I conclude and there-fore find that the backpay due Long, as well as that ofthe remainder of the discriminatees, as set forth in thebackpay specification, is true and correct.I See American Medical Insurance Company, Inc., 235 NLRB 1417,1419 (1978), for a better articulated statement of the rule as set forth bythe Board and the courts.'° See also American Medical Insurance Company. Inc., supra.ORDER'Upon the basis of the foregoing findings and conclu-sions, it is ordered that the Respondent, Michael M.Schaefer, an Individual Proprietor, his agents, successors,and assigns, shall pay to the employees involved in thisproceeding the sums set opposite their names, togetherwith interest as set forth in Isis Plumbing & Heating Ca,138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977), less any tax withholdings as are re-quired by Federal and state laws. Such amounts shallalso be diminished by any moneys paid by Respondent toany of the discriminatees by way of purported settlementagreement. 2The amount ordered to be paid the severaldiscriminatees subject to the foregoing deductions are asfollows:Richard G. BumgardnerMichael KerfontaPhilip DrinkwaterRaymond A. GleskJeffrey L. LongJohn G. Struniak$ 1,018.005,771.801,646.002,040.5016,648.48365.20' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.12 Although reference to these amounts is made in the backpay specifi-cation, it is not clear, in my view of the record, that such amounts werededucted from gross backpay in the computations. However, it is clearthat the General Counsel agrees that such amounts should be deducted sothat the mathematical computation made be resolved in the compliancestage of this proceeding.275